UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6714


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC MARTIN VAN BUREN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
Senior District Judge. (3:00-cr-00066-NKM-1)


Submitted:   September 29, 2016           Decided:   October 4, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Martin Van Buren, Appellant Pro Se.    Jean Barrett Hudson,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric Martin Van Buren appeals the district court’s order

denying relief on his “motion to have heard new substantive rule

per    the   court’s    discretion,”       and   his   motion    to   correct       his

presentence report pursuant to Fed. R. Crim. P. 36.                         Van Buren

also    appeals   the    district        court’s    subsequent     order      denying

reconsideration.         We    have      reviewed   the   record      and    find   no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.         United States v. Van Buren, No. 3:00-cr-

00066-NKM-1 (W.D. Va. Mar. 31, 2016; May 20, 2016).                     We dispense

with oral argument because the facts and legal contentions are

adequately     presented      in   the    materials    before    this       court   and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                           2